Citation Nr: 1448291	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  08-23 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a left ankle disability for the period beginning August 1, 2012. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  

In June 2013, the Board granted a 20 percent rating for a left ankle disability for the period of July 31, 2007 through April 3, 2008; granted a 20 percent rating for a left ankle disability for the period of May 1, 2009 through February 10, 2010; and granted entitlement to a 40 percent rating for a left ankle disability for the period of November 1, 2011 through April 19, 2012.  The Board remanded the issues of entitlement to a rating in excess of 20 percent for a left ankle disability for the period beginning August 1, 2012 and entitlement to TDIU.

Simultaneously with that decision, the Board remanded a separate matter, docket number 12-02 453A, to the RO in Philadelphia, Pennsylvania.  That appeal addressed the issues of (a) whether the Veteran was a "fugitive felon" under 38 U.S.C.A. § 5313B for the period from July 31, 2007 to July 13, 2011, and if not, whether he is entitled to restoration of benefits for that period; and (b) entitlement to a waiver of recovery of an overpayment of VA compensation related to a finding of fugitive felon status for that period.  The appeal was remanded so that a statement of the case could be furnished.  To date, it does not appear that this was accomplished.  Thus, those issues remaining pending at the RO and are not for consideration at this time.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the RO implemented the Board's June 2013 decision.  It also increased the rating for left ankle disability to 40 percent effective August 1, 2012.  The RO apparently considered this a full grant of the benefit sought as the issue was not addressed in the July 2014 supplemental statement of the case.  

The Board acknowledges that 40 percent is the maximum schedular rating for an ankle replacement more than one year following implantation of the prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5056 (2014).  Notwithstanding, there is a potential for a separate rating based on shortening of the left lower extremity and an extraschedular rating also remains for consideration.  As such, the Board finds that the issue remains pending and additional development is needed.  38 C.F.R. § 3.159(c)(2014).

Pursuant to the June 2013 remand, the Veteran was to be provided a new examination to assess his left ankle disability and any associated left lower extremity shortening.  Review of the virtual folder shows that VA examinations were scheduled in May and June 2014, but that the Veteran failed to report.  See July 2014 supplemental statement of the case.  The examination requests specifically note there was an address discrepancy and list addresses on "S" Avenue and on "XXth" Street and it is unclear what address the notifications were actually sent to.  The record does not contain documentation that the notice letters were sent to the Veteran's last known address as requested in the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of CAPRI records shows that in December 2013, the Veteran reported that he had been homeless since January 2013.  A September 2014 letter from the RO was sent to an address on "C" Avenue and this is the address currently listed in the Veteran's profile in VBMS.  Under these circumstances, the Board finds that additional efforts should be made to confirm the Veteran's current mailing address and provide him another opportunity to report for the VA examination.  Updated VA treatment records should also be obtained.  

Finally, the issue of entitlement to TDIU remains inextricably intertwined with the rating issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU issue must be deferred pending completion of the requested development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any relevant medical records from the VA Medical Centers in Tampa and Orlando for the period from July 2014 to the present.  All records obtained should be associated with the virtual folder.  

2.  The AOJ should verify the Veteran's current mailing address.  All efforts to obtain this information should be documented in the virtual folder. 

3.  Thereafter, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his left ankle disability.  The VBMS and virtual VA folders must be available for review.

In accordance with the latest worksheets for rating ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  This review should include the extent to which the Veteran's left lower extremity was shortened as a result of the April 2012 ankle surgery to remove his ankle prosthesis, if any.  The examiner should also indicate to what extent, if any, the left ankle disability affects the Veteran's employability.  A complete rationale for any opinions expressed must be provided.  

4.  The Veteran is again notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Upon completion of the above-requested development and any additional development deemed appropriate, the AOJ must readjudicate the following issues: (a) entitlement to a rating in excess of 40 percent for left ankle disability for the period beginning August 1, 2012 (to include consideration of whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and whether a separate based on shortening of the left lower extremity are warranted); and (b) entitlement to TDIU (to include consideration of whether a referral for an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b)).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



